DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A in the reply filed on 2/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Formula (IV) of claim 12 recites a moiety “Z3”, which is not defined in the text limitations. For the purposes of examination, Z3 will be assumed to have a scope similar to that found in the instant disclosure, which states that Z3 is N, O, or S (p. 15 of the instant specification). Claims 13 and 14 are also rejected based on their dependence from claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Electrolyte based on fluorinated cyclic quaternary ammonium ionic liquids” to Le. Supporting information regarding chemical structure is provided by US PGPub 2011/0311884 to Armand.
	Regarding claims 1, 5, 6, 10, and 11, Le teaches an ionic liquid comprising a cation and a counter ion (Abstract). One embodiment of the cation is 
    PNG
    media_image1.png
    160
    140
    media_image1.png
    Greyscale
 (Fig. 1, Table 1), which reads on claimed Formula (I), where Z1 is N, R1 and R2 together with Z1 constitutes a non-aromatic heterocyclic ring, and x is 1, each of R3 and R4 independently comprises a hydrocarbyl group, one of which bears a fluoro substituent. Another embodiment of the cation is
    PNG
    media_image2.png
    160
    128
    media_image2.png
    Greyscale
, ), which reads on claimed 1 is N, R1 and R2 together with Z1 constitutes a non-aromatic heterocyclic ring, and x is 1, each of R3 and R4 independently comprises a hydrocarbyl group, one of which bears a fluoro substituent.
	Per claims 5 and 6, R1 and R2 together with Z1 constitute a non-aromatic 5-membered heterocyclic ring, pyrrolidine, in the first embodiment (Pp14fTFSI), and a 6-membered heterocyclic ring, piperidine, in the second embodiment (Py14fTFSI).
	Per claims 10 and 11, the anion of the ionic liquid is a fluorinated bis-sulfonamide anion, bis(trifluoromethane sulfonyl)-imide (Introduction), which is equivalent to N(SO2CF3)2- (¶0008 of Armand). 
Regarding claims 12-14, Le teaches an ionic liquid comprising a nitrogen cation and a counter ion (Abstract). One embodiment of the cation is 
    PNG
    media_image1.png
    160
    140
    media_image1.png
    Greyscale
 (Fig. 1, Table 1), which reads on claimed Formula (III), where Z1 is N, n=0, each of R3 and R4 independently comprises a hydrocarbyl group, one of which bears a fluoro substituent. Another embodiment of the cation is
    PNG
    media_image2.png
    160
    128
    media_image2.png
    Greyscale
, ), which reads on claimed Formula (II), where Z1 is N, m=0, each of R3 and R4 independently comprises a hydrocarbyl group, one of which bears a fluoro substituent.
Per claims 13 and 14, the anion of the ionic liquid is a fluorinated bis-sulfonamide anion, bis(trifluoromethane sulfonyl)-imide (Introduction), which is equivalent to N(SO2CF3)2- (¶0008 of Armand).
Regarding claims 15-17, Le teaches an electrolyte for a lithium ion battery (“Ionic liquid + lithium salt”, starting on p. 823) comprising a lithium salt dissolved in an ionic liquid (Table 4). Le teaches that the ionic liquid comprises a cation and a counter ion such as claimed in claim 1 (see rejection of claim 1 above).
Per claim 16, the lithium salt is lithium bis(trifluoromethane sulfonyl)-imidate (Introduction).
Per claim 17, the lithium salt is present at a concentration of about 1 molar (M) in an embodiment (Table 4).

Claim(s) 1, 5-7, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “The formation of all-cis-(multi)fluorinated piperidines by a dearomatization-hydrogenation process” to Nairoukh. Supporting information regarding chemical structure is provided by Armand.
Regarding claims 1, 5-7, 10, and 11, Nairoukh teaches an ionic liquid comprising a cation and a counter anion (Fig. 3c, right column p. 269). The cation is 
    PNG
    media_image3.png
    124
    96
    media_image3.png
    Greyscale
, which reads on claimed Formula (I), where Z1 is N, R1 and R2 together with Z1 constitutes a non-aromatic heterocyclic ring, x is 1, each of R3 and R4 independently comprises a hydrocarbyl group, wherein the non-aromatic heterocyclic ring bears a fluoro substituent group.
Per claims 5-7, R1 and R2 together with Z1 constitute a non-aromatic 6-membered heterocyclic ring, piperidine. One or more carbon of the non-aromatic 6-membered heterocyclic ring bears a fluoro substituent.
Per claims 10 and 11, the anion of the ionic liquid is TFSI, which is a fluorinated bis-sulfonamide anion, bis(trifluoromethane sulfonyl)-imide equivalent to N(SO2CF3)2- (¶0008 of Armand).
Regarding claims 12-14, Nairoukh teaches an ionic liquid comprising a nitrogen cation and a counter anion (Fig. 3c, right column p. 269). The cation is 
    PNG
    media_image3.png
    124
    96
    media_image3.png
    Greyscale
, which reads on claimed Formula (II), where Z1 is N, m=2, X1 are independently F, and each of R3 and R4 independently comprises a hydrocarbyl group and bears an alkenyl group substituent.
Per claims 13 and 14, the anion of the ionic liquid is TFSI, which is a fluorinated bis-sulfonamide anion, bis(trifluoromethane sulfonyl)-imide equivalent to N(SO2CF3)2- (¶0008 of Armand).

Claim(s) 1-3, 5, 6, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Variation of the cation of ionic liquids: The effects on their physicochemical properties and reaction outcome” to Hawker.
Regarding claims 1-3, 5, 6, 10, and 11, Hawker teaches an ionic liquid comprising a cation and a counter anion (1. Introduction on p. 142). 
In a first embodiment, the cation is one represented by, inter alia, formulas 58-62 (p. 155). Each of these formulas read on claimed formula (I), where Z1 is N (for instance, the rightmost N atom in the formula), R1 and R2 together with Z1 constitute an aromatic heterocyclic ring, x=0, R3 represents a hydrocarbyl group, which bears a fluoro substituent.
In a second embodiment, the cation is one represented by, inter alia, formula 126 (p. 170). This formula reads on claimed formula (I), where Z1 is N, R1 and R2 together with Z1 constitute a non-aromatic heterocyclic ring, x=1, R3 and R4 each independently represent a hydrocarbyl group, one of which bears a fluoro substituent.
Per claims 2 and 3, in the first embodiment, R1 and R2 together with Z1 constitute an aromatic 5-membered heterocyclic ring, an imidazole. 
Per claims 5 and 6, in the second embodiment, R1 and R2 together with Z1 constitute a non-aromatic 5-membered heterocyclic ring, a pyrrolidine. 
Per claims 10 and 11, the anion of the ionic liquid is a fluorinated bis-sulfonamide anion with the formula N(SO2CF3)2- (p. 142).
Regarding claim 12-14, Hawker teaches an ionic liquid comprising a nitrogen cation and a counter anion (1. Introduction on p. 142). 
In a first embodiment, the cation is one represented by, inter alia, formulas 58-62 (p. 155). Each of these formulas read on claimed formula (IV), where Z2 and Z3 are N, X3-X5 are H, R3 represents a hydrocarbyl group, which bears a fluoro substituent.
In a second embodiment, the cation is one represented by, inter alia, formula 126 (p. 170). This formula reads on claimed formula (III), where Z1 is N, n=0, R3 and R4 each independently represent a hydrocarbyl group, one of which bears a fluoro substituent.
Per claims 13 and 14, the anion of the ionic liquid is a fluorinated bis-sulfonamide anion with the formula N(SO2CF3)2- (p. 142).

Claim(s) 1-3, 5, 6, 8-10, 12, 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2011-124121A to Ishishiro (machine translation relied upon herein).
Regarding claims 1-3, 5, 6, and 8-10, Ishishiro teaches an ionic liquid comprising a cation and a counter anion (p. 3-4 of the translation). A first embodiment of the cation is 
    PNG
    media_image4.png
    71
    142
    media_image4.png
    Greyscale
 (p. 9 of the document), which reads on the claimed formula (I) where Z1 is N, R1 and R2 together with Z1 constitute an aromatic heterocyclic ring, x=0, and R3 is a hydrocarbyl group, which bears an alkenyl group substituent. 

    PNG
    media_image5.png
    79
    155
    media_image5.png
    Greyscale
 (p. 8 of the document), which reads on the claimed formula (I) where Z1 is N, R1 and R2 together with Z1 constitute a non-aromatic heterocyclic ring, x=1, R3 and R4 independently comprise a hydrocarbyl group, one of which bears an alkenyl group substituent.
A third embodiment of the cation is 
    PNG
    media_image6.png
    98
    179
    media_image6.png
    Greyscale
 (p. 8 of the document), which reads on the claimed formula (I) where Z1 is N, x=1, each of R1, R2, R3, and R4 independently comprises a hydrocarbyl group, one of which is bears an alkenyl group substituent.
Per claims 2 and 3, in the first embodiment, R1 and R2 together with Z1 constitute an aromatic 6-membered heterocyclic ring, a pyridine. 
Per claims 5 and 6, in the second embodiment, R1 and R2 together with Z1 constitute a non-aromatic 6-membered heterocyclic ring, a piperidine. 
Per claims 8 and 9, in the third embodiment, each of R1, R2, R3, and R4 is independently a C1 alkyl group, one of which bears an alkenyl group.
Per claim 10, the anion of the ionic liquid is a fluorinated bis-sulfonamide anion (Table, 1, p. 10, 11 of the document, p. 7 of the translation).
Regarding claims 12 and 13, Ishishiro teaches an ionic liquid comprising a nitrogen cation and a counter anion (p. 3-4 of the translation). A first embodiment of the cation is 
    PNG
    media_image4.png
    71
    142
    media_image4.png
    Greyscale
 (p. 9 of the document), which reads on the claimed formula (V) where Z2 is N, X6-X10 are H, and R3 is a hydrocarbyl group, which bears an alkenyl group substituent. 

    PNG
    media_image5.png
    79
    155
    media_image5.png
    Greyscale
 (p. 8 of the document), which reads on the claimed formula (II) where Z1 is N, m=0, R3 and R4 independently comprise a hydrocarbyl group, one of which bears an alkenyl group substituent.
Per claim 13, the anion of the ionic liquid is a fluorinated bis-sulfonamide anion (Table, 1, p. 10, 11 of the document, p. 7 of the translation).
Regarding claims 15 and 16, Ishishiro teaches an electrolyte for a lithium battery comprising a lithium salt dissolved in an ionic liquid (p. 15-16 of the document, p. 3-5, 9 of the translation). Ishishiro teaches that the ionic liquid comprises a cation and a counter ion such as claimed in claim 1 (see rejection of claim 1 above).
Per claim 16, the lithium salt is, inter alia, lithium hexafluorophosphate, lithium tetrafluoroborate, or lithium perchlorate.
Regarding claim 18, Ishishiro teaches an electrochemical cell comprising an anode, a cathode, and an electrolyte contacting the anode and the cathode (p. 3, 4, 16-19 of translation). Ishishiro teaches that the electrolyte comprises the structure of claim 15 (see rejection of claim 15 above).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishishiro.
Regarding claim 4, Ishishiro teaches an ionic liquid comprising a cation and a counter anion (p. 3-4 of the translation). A first embodiment of the cation is 
    PNG
    media_image7.png
    90
    112
    media_image7.png
    Greyscale
 (p. 9 of the document), which reads on the claimed formula (I) where Z1 is N, R1 and R2 together with Z1 constitute an aromatic 6-membered heterocyclic ring, x=0, and R3 is a hydrocarbyl group. One carbon of the aromatic 6-membered heterocyclic ring bears a chloro substituent. However, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the one carbon to bear a fluoro, cyano, alkenyl, or fluoro-substituted substituent, as such groups are suitable alternative substituents for a chloro substituent (p. 5, 6 of the translation). The simple substitution of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishishiro, and further in view of US PGPub 2020/0220223 to He.
Regarding claim 19, Ishishiro teaches a batter comprising the electrochemical cell having the limitations recited in claim 18 (see rejection of claim 18 above). Ishishiro does not specifically teach a battery comprising a plurality of such electrochemical cells connected together in parallel. He teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a plurality of electrochemical cells similar to those taught by Ishishiro connected together in parallel in a battery in order to provide a suitable energy package (¶0053). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Charge transport in nonstoichiometric 2-fluoropyridinium triflate protic ionic liquids”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726